 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12
     JIMMY DON SMITH,                                    2:18-cv-00064-KJM-DMC
13
                                        Petitioner, ORDER
14
                     v.
15

16   JOE LIZZARAGA,
17                                     Respondent.
18

19        Good cause appearing, IT IS HEREBY ORDERED THAT Respondent's reply brief be filed

20   on or before December 14, 2018.

21

22
          Dated: November 19, 2018
23                                                       ____________________________________
                                                         DENNIS M. COTA
24
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27   SA2018302312
     33657755.docx
28
                                                     1
                                                                      Order (2:18-cv-00064-KJM-DMC)
